IN THE COMMONWEALTH COURT OF PENNSYLVAIA

Todd Meyer, Patricia Rogers,            :
Gail Dwyer, Barry Ratliff,              :
Gwendolyn Ratliff, Douglas Durfey       :
and Maria Durfey,                       :
                  Appellants            :
                                        :
             v.                         : No. 303 C.D. 2018
                                        : Argued: October 15, 2018
City of Pittsburgh Historic             :
Review Commission,                      :
City of Pittsburgh and                  :
Heather Johnson                         :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                 FILED: January 7, 2019

             Todd Meyer, Patricia Rogers, Gail Dwyer, Barry Ratliff, Gwendolyn
Ratliff, Douglas Durfey, and Maria Durfey (collectively, Objectors) appeal an order
of the Court of Common Pleas of Allegheny County (trial court) that upheld the
decision of the City of Pittsburgh’s Historic Review Commission (Commission) to
issue a certificate of appropriateness on a new home design proposed by Heather
Johnson. Objectors contend that the Commission erred and abused its discretion in
concluding that Johnson’s house was compatible with the surrounding row of
historic homes. We affirm.
                                  Background

             Objectors own eight brick row houses on the 1400 block of Buena Vista
Street that were constructed by Thomas Lemmon in the 1860s. On November 14,
2016, Objectors nominated their row of homes, which they call “Lemmon Row,”1
for an historical designation. On November 15, 2016, the Commission accepted
Objectors’ nomination. This acceptance meant that no alteration could be made to
an existing home in Lemmon Row without the Commission’s approval while it
reviewed the merits of the historic designation nomination. Reproduced Record at
583a (R.R. __). On May 23, 2017, Lemmon Row was designated a historic district.
              Johnson owns 1405 Buena Vista Street, the site of a house in Lemmon
Row that was demolished in 2013. On November 18, 2016, Johnson applied to the
Commission for a certificate of appropriateness for her proposed “[three] story
single-family home [with one] integral garage” on the lot.             R.R. 718a.     Her
application included architectural drawings. At a December 7, 2016, public meeting
to consider Johnson’s application, the Commission explained that because design
guidelines had not yet been adopted for Lemmon Row, the Commission would


1
 In their application, Objectors described Thomas Lemmon as a skilled cabinet and furniture
maker. Reproduced Record at 142a (R.R. ___). They further described that the row houses
       have a consistent and almost uniform cornice height of about 22’ above the
       sidewalk. Each is entered by ascending 2 to 4 stone steps from the street level.
       These are two story homes. Only three of the homes (1403, 1405, and 1407) had
       accessible third floor storage rooms with small projecting east facing dormers each
       with one double hung window. Windows were apparently (judging by a few
       surviving originals) double hung, 2 over 2, counter weighted wood sash. The
       houses were built over basements. Typically there were two parlor rooms on the
       first floor and two sleeping rooms above. At some point frame additions were
       added to the rear but these additions typically lack basement spaces. Foundations
       were rubble stone with a belt coarse of dressed sandstone delineating the joining of
       foundation to brick masonry above.
                                           ***
       The row is constructed of common brick, laid by running bond, with simple shop
       made wood architectural ornamentation. The style is a mix of Italianate and
       simplified high Victorian.
R.R. 137a.
                                            2
consider the guidelines for the adjacent Mexican War Streets Historic District2 as
“generally relevant.”      Meeting Minutes, 12/7/2016, at 187; R.R. 771a.               The
Commission further stated that Johnson’s proposed building “do[es] not need to look
like 1870s buildings.” Id. at 181; R.R. 765a.
              The Commission advised Johnson that her proposal needed to be
“compatible with the historic character of the site and … take[ ] into account the
size, proportion, façade composition, rhythm, proportions of openings, materials,
[and] colors within the neighboring buildings.” Id. at 183-84; R.R. 767a-68a. The
Commission further advised that it would not approve a proposal that would
“introduce new construction into a district that is visibly incompatible in terms of
size, scale, design, materials, colors, textures, or destroys the historic relationship of
the site, places parking in a location that could result in damage to historic site
buildings or landscape features, [or] introduce an aluminum carport[.]” Id. at 184-
85; R.R. 768a-69a.
              Commissioner Ernie Hogan opined that “the biggest piece” of
Johnson’s proposal was the frontload garage and its window fenestration. Id. at 185;
R.R. 769a. He suggested that the garage should have “some penetration of windows
or some openings,” and that her building must be “respectful of the rhythm and the
components of the district.” Id. at 186, 190; R.R. 770a, 774a.
              Commissioner Raymond Gastil observed that because the neighboring
homes are two stories, with “maybe a dormer,” the height of Johnson’s building
presented “a challenge in some ways” but “[t]here are ways to address that.” Id. at

2
 The Mexican War Streets are streets adjacent to Lemmon Row that are named after places and
people from the Mexican-American War. The design guidelines for the Mexican War Streets
Historic District “substantially incorporate the Secretary of the Interior’s Standards for
Rehabilitation and Guidelines for Rehabilitating Historic Buildings (revised 1983) as used to
determine if rehabilitation projects qualify as ‘certified rehabilitations[.]’” R.R. 168a.
                                             3
188; R.R. 772a. Hogan suggested that Johnson’s third floor be set back to conform
to the roofline of the neighboring houses. Id. at 190; R.R. 774a. The Commission
voted to postpone any action on Johnson’s application until the next public meeting
scheduled for February 1, 2017. Gastil encouraged Johnson to meet with him at the
City’s planning department to discuss her design.
             At the February 1, 2017, public meeting, Johnson stated that as a result
of guidance from Commissioner Gastil, she made the following changes to her
proposal:

             The first change is the change in the roofline from slanted to flat
             to match the other homes in the neighborhood…. [T]hey [sic]
             also changed the façade materials from wood and cement board
             to wood only to match other historic homes in the Northside, and
             they [sic] changed the window arrangement to match the house
             next door. The stair count was also changed to match the
             neighbors’. They [sic] have taken the height of the house down
             from 40 feet to 35 feet so it will match the height and shape of
             the neighbors’, and they [sic] have brought the height of the
             garage door up to match the line of the neighbors’ windows, and
             have changed the material of the garage from aluminum to wood.
             They [sic] have also added a transom above the front entry door.
             The biggest change is that they [sic] have set the third story back
             to create a break and to match the neighbors’ cornice…. [A]ll of
             the colors will be neutral. She has tried to respond to what her
             neighbors would like to see in the neighborhood.

Meeting Minutes, 2/1/2017, ¶1; R.R. 808a. Johnson stated that her architect had
given “great consideration [to] the scale and height as well as context, the flow of
the houses, sight lines, and size, shape, and material of the houses in the row, across
the street, and throughout the Northside.” Id.
             Objectors objected to Johnson’s proposal. Meyer stated that the owners
of the homes on Lemmon Row have “informally adopted” the Mexican War Streets
Historic District guidelines; Johnson’s design does not follow any of the criteria set

                                          4
forth therein and “will irreversibly destroy the historic row.” Id., ¶11; R.R. 809a.
Durfey stated that he “feels that this row is unique in that it has the same character
and level of detail from one end to the other.” Id., ¶12; R.R. 809a. Dwyer stated
that Johnson’s “proposal does not fit into the historic row.” Id., ¶13; R.R. 809a.
               At the conclusion of the February 1, 2017, meeting, the Commission
voted to issue Johnson a certificate of appropriateness with conditions.3                     The
Commission explained that the goal “is not to do a historic reproduction but to
respond to the historic district.” Id., ¶18; R.R. 810a. The Commission further
explained that because Lemmon Row had not yet been granted historical status, it
was not subject to formal guidelines. Accordingly, the Commission used the United
States Department of Interior’s standards for guidance:

               [P]ortions of the guidelines refer to the Department of the
               Interior’s standards, which are pretty clear that additions and new
               construction should not try to mimic historic fabric…. [T]he
               guidelines indicate that the size, plane, and window arrangement
               should be the same so that the building is in harmony with the
               neighborhood without trying to match the demolished building
               exactly…. [T]he historic nature of Lemmon Row is valued by
               the Commission, but at the same time there are a lot of “missing
               teeth” in the historic neighborhoods and they need to think about
               how to encourage infill housing with a variation of architectural
               expression within the guidelines, in order to create
               neighborhoods of diversity.

Id., ¶19; R.R. 810a.




3
  The Commission approved Johnson’s new construction provided that “the second floor right
window is to match the second floor left side window; the garage should have nine panel openings
to match instead of six panel openings; and final colors shall be submitted to staff for approval.”
Meeting Minutes, 2/1/2017, Motion ¶1; R.R. 811a. Johnson agreed to make those changes.
                                                5
                                 Trial Court Decision

             Objectors appealed to the trial court on March 1, 2017, and the City
intervened. Oral argument was held on October 16, 2017; no new evidence was
presented. Objectors challenged the Commission’s use of the U.S. Department of
Interior guidelines, asserting that they had been assured that the design guidelines
adopted for the Mexican War Streets Historic District would be used for Lemmon
Row. In any event, the Commission did not even follow the Department of Interior
guidelines. Objectors further argued that the Commission denied them due process
by failing to give them the time needed to draft design guidelines for Lemmon Row.
             By order of November 15, 2017, the trial court affirmed the
Commission’s decision. The trial court observed that Sections 1101.02(g) and
1101.07(b) of the Pittsburgh Zoning Code,4 which relate to historic preservation,
authorize the Commission to develop guidelines for a historic district. In the absence
of adopted guidelines, the Commission must be guided by the “Secretary of the
Interior’s Standards for Rehabilitation.” Trial Court op. at 3 (citing TITLE XI
§§1101.02(g) and 1101.07(b)). At the time the Commission voted on Johnson’s
plan, Lemmon Row had not been granted historical status5 and the Commission had
not adopted guidelines. Accordingly, the Commission appropriately relied on the
Department of Interior guidelines. The trial court rejected Objectors’ argument that
Johnson’s plan did not satisfy the Department of Interior guidelines, which
discourage construction that seeks to “mimic the historic property exactly.” Trial


4
 CITY OF PITTSBURGH ZONING CODE, Title 11, added by Ordinance No. 25 of 1997 (Title XI).
5
  During the February 1, 2017, public meeting, the Commission voted to recommend that City
Council create a Lemmon Row Historic District. R.R. 213a. Lemmon Row was designated a
historic district on May 23, 2017, after the Commission had issued the certificate of
appropriateness to Johnson.
                                            6
Court op. at 6. The trial court further held that Objectors were present at the public
meetings and, thus, were not deprived due process.

                                             Appeal

               On appeal,6 Objectors present four issues for our consideration, which
we consolidate into three for clarity. Objectors first argue that the Commission erred
in issuing Johnson the certificate of appropriateness on the basis of the U.S.
Department of Interior guidelines. Second, Objectors argue that they were denied
due process because the Commission did not give Objectors time to draft guidelines
specific to the Lemmon Row Historic District. Finally, Objectors argue that the
Commission failed to provide an adequate rationale for its decision in a written
report. Objectors urge this Court to vacate the trial court’s order and remand the
matter for further fact-finding.

                             I. Certificate of Appropriateness

               In their first issue, Objectors argue that the Commission erred in using
the Department of Interior guidelines but, even so, did not properly apply those
guidelines to Johnson’s design. Objectors contend that the size, plane, and window
arrangement of Johnson’s house are not the same as those of other Lemmon Row
homes.
               Specifically, Lemmon Row consists of homes of two stories; Johnson’s
home is three stories. Lemmon Row homes are on the same plane with the first story
containing a front door two steps from the sidewalk, windows on the first floor are


6
  The standard of review in an appeal of a local agency decision, where the trial court has taken no
additional evidence, is whether constitutional rights have been violated, whether an error of law
has been committed, or whether a finding of fact of the agency necessary to support its adjudication
is not supported by substantial evidence. Tegzes v. Township of Bristol, 472 A.2d 1386 (Pa. 1984).
                                                 7
the same height as the door, and all second floor windows are symmetrically above
the door and the first floor windows. Johnson’s front door is recessed from the plane
of the façade, and the first floor windows are not the same plane or the same height.
The garage door has mini-windows; the upper floor windows are not symmetrical
and at least one is not on the same plane. Some of the windows are not the same
size. The window arrangement is not the same as that of other Lemmon Row homes.
Stated otherwise, Objectors argue that Johnson did not demonstrate that her house is
compatible with the “exquisite architectural style of Italianate and Simple Victorian”
homes in Lemmon Row with “commonality of scale, material, and finish.”
Objectors’ Brief at 3.
               The City responds that Objectors mischaracterize the Department of
Interior guidelines, which discourage new construction that attempts to replicate
existing buildings. Rather, the guidelines provide only that “new work shall be
compatible with the massing, size, scale, and architectural features,” and Johnson’s
design did so. City Brief at 8 (emphasis in original). The City argues that the
Commission exercised its discretion appropriately.7


7
  The City also argues that Objectors’ appeal is moot because, according to the City, Johnson has
already built her house. Generally, a case will be dismissed as moot where there exists no actual
case or controversy. Mistich v. Pennsylvania Board of Probation and Parole, 863 A.2d 116, 119
(Pa. Cmwlth. 2004). A controversy must continue through all stages of judicial proceedings, trial
and appellate, and the parties must continue to have a “personal stake in the outcome” of the
lawsuit. Id. Courts will not enter judgments or decrees to which no effect can be given. Id.
        Here, the Commission granted Johnson the certificate of appropriateness on February 1,
2017. On March 1, 2017, Objectors appealed the Commission’s decision to the trial court and
subsequently filed an Emergency Motion for Special Relief, seeking to enjoin and restrain Johnson
“until hearing from beginning to build or continuing to build her design or conducting any
construction activity at 1405 Buena Vista Street.” R.R. 130a. By order dated July 12, 2017, the
trial court denied Objectors’ motion. R.R. 535a.
        If Johnson has already built her house as the City alleges, a reversal of the trial court’s
decision can have no effect unless Johnson can be required to demolish her house and rebuild it
                                                8
               Section 1101.03(c) of Title XI of the Zoning Code provides, in pertinent
part, as follows:

               (c) Effects of nomination to the Historic Review Commission.
                       (1)a. No exterior alterations, as defined in §
                       1101.02(e) shall be undertaken upon a nominated
                       structure, or a structure located within a nominated
                       district, or a nominated site or object, beginning two
                       (2) business days after mailing of the notice of
                       nomination by the Commission until a final
                       determination about the designation has been made
                       by Council, or until the elapse of one hundred
                       twenty (120) days after Council’s receipt of the
                       Historic Review Commission and Planning
                       Commission’s recommendations, without the
                       review and approval by the Historic Review
                       Commission and the issuance of a Certificate of
                       Appropriateness….

TITLE XI §1101.03(c); R.R. 924a (emphasis added). Section 1101.02(g) of Title XI
further states as follows:

               GUIDELINES FOR THE ISSUANCE OF CERTIFICATES OF
               APPROPRIATENESS FOR REHABILITATION AND NEW
               CONSTRUCTION IN HISTORIC DISTRICTS. Guidelines
               which establish standards which the Commission can utilize in
               determining the appropriateness of applications.               The
               Commission shall use the Secretary of the Interior’s Standards
               for Rehabilitation after a property is nominated for historic
               designation, until it develops guidelines specifically for a
               structure, district, site, or object, with recommendations from the
               community. These Guidelines cover the treatment of all work
               requiring a building, demolition, or sign permit, and may cover
               non-permit projects as defined under Exterior Alteration. The


should the certificate be revoked. The record does not establish, however, whether Johnson has
completed the construction. The City did not raise the issue of mootness before the trial court, nor
has it filed an application to dismiss Objectors’ appeal as moot. Therefore, we do not address the
issue of mootness.
                                                 9
              Guidelines may be amended from time to time upon affirmative
              resolution of the Historic Review Commission.

TITLE XI §1101.02(g); R.R. 923a (emphasis added).
              Here, Johnson applied for a certificate of appropriateness for new
construction after Lemmon Row was nominated to be a historic district. At all times
relevant hereto, the Commission had not yet developed guidelines for Lemmon Row.
Thus, the Commission’s use of the Department of Interior’s standards to evaluate
Johnson’s application conformed to Section 1101.02(g) of Title XI of the Zoning
Code. We reject Objectors’ challenge to the Commission’s use of the federal
guidelines.
              Objectors contend, alternatively, that Johnson’s design did not comply
with the Department of Interior’s standards, which provide in pertinent part:

              2003.4. The Secretary’s Standards are:
              (i) Standard 9: New additions, exterior alterations, or related
              new construction shall not destroy historic materials that
              characterize the property. The new work shall be differentiated
              from the old and shall be compatible with the massing, size, scale
              and architectural features to protect the historic integrity of the
              property and its environment.
              (j) Standard 10: New additions and adjacent or related new
              construction shall be undertaken in such a manner that if
              removed in the future, the essential form and integrity of the
              historic property and its environment would be unimpaired.

10-C DCMR §2003.4, R.R. 935a-36a; see also 36 C.F.R. §67.7(b)(9)-(10) (emphasis
added).   It is undisputed that the physical appearance of Johnson’s house is
“differentiated from the old” Lemmon Row homes. 36 C.F.R. §67.7(b)(9). The
relevant inquiry is whether Johnson’s house is “compatible with the massing, size,



                                          10
scale and architectural features” of the surrounding properties.           36 C.F.R.
§67.7(b)(9).
               Objectors interpret the Department of Interior’s standards to mean that
“the new construction can be different from the original construction but for
massing, size, scale, and architectural features.” Objectors’ Brief at 11 (emphasis in
original). Stated otherwise, Objectors construe the term “compatible” to require
architectural features identical to the existing historic homes.
               Neither the Department of Interior nor the Zoning Code has defined the
term “compatible” or “compatibility.” The dictionary defines “compatible” to mean
“capable of existing together in harmony.” MERRIAM-WEBSTER COLLEGIATE
DICTIONARY 234 (10th ed. 2001). Objectors’ interpretation ignores the ordinary
meaning of “compatible.”
               The Commission closely reviewed the compatibility of Johnson’s
house with the existing Lemmon Row homes. At the December 7, 2016, public
meeting, the Commission explained that it considered “size, proportion, façade
composition, rhythm, proportions of openings, materials, [and] colors” in
determining compatibility. Meeting Minutes, 12/7/2016, at 183-84; R.R. 767a-68a.
The Commission suggested that Johnson redesign the window fenestration to be
“respectful of the rhythm and the components of the district.” Id. at 190; R.R. 774a.
The Commission also expressed concern about the height of Johnson’s three-story
building because the neighboring homes are all two stories.
               In response, Johnson modified her design to revise, among other things,
“the window arrangement to match the house next door.”             Meeting Minutes,
2/1/2017, ¶1; R.R. 808a. The new design also “[took] the height of the house down
from 40 feet to 35 feet so it will match the height and shape of the neighbors’


                                          11
[properties].” Id. Further, Johnson “set the third story back to create a break and to
match the neighbors’ cornice.”      Id.   After Johnson made these changes, the
Commission voted unanimously in favor of issuing the certificate of
appropriateness.
             Title XI of the Zoning Code was enacted to “preserve and restore the
qualities of the [City] relating to its history, culture, and tradition” and the
“harmonious outward appearance of structures[.]”          TITLE XI §1101.01(b). It
empowers the Commission to designate buildings as historic and to approve or deny
certificates of appropriateness for construction and renovation within historic
districts. Id., §§1101.02(g) and 1101.03(c). Title XI specifies that Commission
members include one professional preservationist or an architectural historian; one
architect; three members from the Department of City Planning, the Bureau of
Building Inspection, and the Board of Realtors; and two citizen members “who have
demonstrated an outstanding interest and/or knowledge of historic preservation and
restoration.” TITLE XI §1101.07(a). Given the Commission’s collective expertise,
the trial court held that its determination on whether new construction was
compatible with a historic district was a decision entitled to deference. We agree.
             In Turchi v. Philadelphia Board of License and Inspection Review, 20
A.3d 586 (Pa. Cmwlth. 2011), landowners sought review of a decision of the
Philadelphia Board of License and Inspection Review, which reversed the decision
of the Philadelphia Historical Commission to issue a permit for the renovation of a
historically designated building. The trial court affirmed the board’s decision, and
we reversed.       In so doing, we emphasized that “an administrative agency’s
interpretation of the statute it is charged to administer is entitled to deference on
appellate review absent ‘fraud, bad faith, abuse of discretion, or clearly arbitrary


                                          12
action.’” Id. at 591 (citing Winslow-Quattlebaum v. Maryland Insurance Group,
752 A.2d 878, 881 (Pa. 2000)). The historical commission, composed of members
with expertise in historic preservation, was charged with administering the historic
preservation ordinance. Id. at 593. We held that the historical commission’s
interpretation of the ordinance was entitled to deference. Id. at 595.
             Likewise, here, the Commission’s interpretation of the term
“compatibility,” absent fraud, bad faith, or abuse of discretion, is entitled to
deference on appellate review.       The trial court did not err in affirming the
Commission’s exercise of discretion in issuing a certificate of appropriateness to
Johnson.

                                  II. Due Process

             Objectors argue, next, that they were denied due process because the
Commission used the Department of Interior guidelines. Objectors contend that
because Johnson’s new construction constitutes a “significant deviation in height
from the existing houses on Lemmon Row,” their property rights have been
diminished without due process of law. Objectors’ Brief at 15.
             The Fourteenth Amendment to the United States Constitution provides
that no state shall “deprive any person of life, liberty, or property, without due
process of law.” U.S. CONST. amend. XIV, §1. Our Supreme Court has held that
due process of law is also guaranteed by Article I, Sections 1, 9, and 11 of the
Pennsylvania Constitution. Lyness v. State Board of Medicine, 605 A.2d 1204, 1207
(Pa. 1992). The due process standards of the United States and Pennsylvania
Constitutions are essentially the same. Muscarella v. Commonwealth, 87 A.3d 966,
973 (Pa. Cmwlth. 2014).       The basic elements of procedural due process are
“adequate notice, the opportunity to be heard, and the chance to defend oneself

                                         13
before a fair and impartial tribunal having jurisdiction over the case.”
Commonwealth v. Turner, 80 A.3d 754, 764 (Pa. 2013). Courts examine procedural
due process in two steps: “the first asks whether there is a life, liberty, or property
interest that the state has interfered with; and the second examines whether the
procedures attendant to that deprivation were constitutionally sufficient.” Id.
             Objectors contend that by using the Department of Interior guidelines
to review Johnson’s design, the Commission violated their due process rights.
However, Objectors do not identify, with any particularity, how the procedures
afforded to them before the Commission were insufficient. Objectors cite several
zoning cases involving nonconforming uses and variances, e.g., O’Neill v. Zoning
Board of Adjustment of Philadelphia County, 254 A.2d 12 (Pa. 1969), Keebler v.
Zoning Board of Adjustment of City of Pittsburgh, 998 A.2d 670 (Pa. Cmwlth. 2010),
but they do not explain how these cases advance their due process claim.
             Article III of the Commission Rules of Procedure, entitled “Procedures
of Applications and Hearings,” provides, in pertinent part:

             [Section] 308. The applicant, upon recognition by the presiding
             officer, shall be allowed to explain the application and shall
             answer the questions of the Commission members. The
             presiding officer shall then allow proponents of the proposal to
             speak, upon recognition. A period of three (3) minutes shall be
             allowed for all proponents. The presiding officer shall then allow
             opponents of the proposal or other interested parties to speak and
             question the petitioner, upon recognition. A period of three (3)
             minutes shall be allowed for all such speakers.

R.R. 819a. The record shows that Johnson presented her modified building plan at
the February 1, 2017, public meeting of the Commission. Objectors were present at
that meeting and voiced objections to Johnson’s plan. Objectors do not dispute that



                                          14
they were given adequate notice or the opportunity to be heard during the public
meeting.
                Before the trial court, Objectors argued that the Commission denied
them due process because they were not given sufficient time to draft design
guidelines for Lemmon Row. This claim also lacks merit. The Zoning Code
requires the Commission to seek recommendations on guidelines from residents in
a proposed historic district, but it is the Commission, not residents, that is responsible
for the guidelines. TITLE XI §§1101.02(g), 1101.07(b); R.R. 923a, 932a. It is
immaterial that Objectors were not given more time to draft guidelines for Lemmon
Row for the Commission’s consideration.
                In summary, Objectors failed to show that the Commission interfered
with their life, liberty, or property interests, or that the procedures afforded to them
before the Commission were insufficient.          The trial court correctly held that
Objectors were not denied due process.

                         III. Rationale for Commission Decision

                Finally, Objectors argue that the Commission erred by not issuing a
written report with its findings of fact and an explanation therefor. Objectors argue
that because the Commission did not adequately address the Department of Interior
guidelines, the record is incomplete. Thus, the trial court erred by not taking
additional evidence. Objectors’ Brief at 22.
                The Local Agency Law8 states, in relevant part, as follows:

                (a) Incomplete record.--In the event a full and complete record
                of the proceedings before the local agency was not made, the
                court may hear the appeal de novo, or may remand the
                proceedings to the agency for the purpose of making a full and

8
    2 Pa. C.S. §§551-555, 751-754.
                                           15
             complete record or for further disposition in accordance with the
             order of the court.
             (b) Complete record.--In the event a full and complete record of
             the proceedings before the local agency was made, the court shall
             hear the appeal without a jury on the record certified by the
             agency. After hearing the court shall affirm the adjudication
             unless it shall find that the adjudication is in violation of the
             constitutional rights of the appellant, or is not in accordance with
             law, or that the provisions of Subchapter B of Chapter 5 (relating
             to practice and procedure of local agencies) have been violated
             in the proceedings before the agency, or that any finding of fact
             made by the agency and necessary to support its adjudication is
             not supported by substantial evidence. If the adjudication is not
             affirmed, the court may enter any order authorized by 42 Pa. C.S.
             § 706 (relating to disposition of appeals).

2 Pa. C.S. §754. A “full and complete record” is defined as “a complete and accurate
record of the testimony taken so that the appellant is given a base upon which he
may appeal and, also, that the appellate court is given a sufficient record upon which
to rule on the questions presented.” In re Thompson, 896 A.2d 659, 668 (Pa.
Cmwlth. 2006).
             First, Objectors did not argue to the trial court that the record was
incomplete or that they were not “given a base upon which [they] may appeal.” Id.
As such, the issue is waived. Pa. R.A.P. 302. (“Issues not raised in the lower court
are waived and cannot be raised for the first time on appeal.”). Second, the record
includes the transcripts of the two public meetings held before the Commission;
Johnson’s application for the certificate of appropriateness; and her architectural
drawings. Objectors’ argument that the record is incomplete lacks merit.
             Objectors also cite Section 1101.06(g) of Title XI, which provides
“[t]he determination [of the Commission] shall be accompanied by findings of fact
and a report stating the reasons for the decision.” Objectors’ Brief at 20 (citing TITLE


                                          16
XI §1101.06(g); R.R. 931a). Their reliance on Section 1101.06(g) is misplaced
because it relates only to the Commission’s review process for a certificate of
economic hardship. This case involves issuance of a certificate of appropriateness,
not a certificate of economic hardship. Title XI does not require the Commission to
issue a written decision when it issues a certificate of appropriateness.

                                     Conclusion

             Objectors did not demonstrate that the Commission abused its
discretion in issuing a certificate of appropriateness to Johnson. Objectors’ claim
that they were denied due process because they were not given enough time to
propose guidelines for Lemmon Row lacks merit because the guidelines, if any, are
the responsibility of the Commission, not interested citizens. Objectors’ argument
that the Commission did not provide an adequate rationale for its decision is waived
because it was not raised before the trial court and, in any case, lacks merit.
             For these reasons, we affirm the trial court’s November 15, 2017, order.

                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge




                                          17
           IN THE COMMONWEALTH COURT OF PENNSYLVAIA

Todd Meyer, Patricia Rogers,           :
Gail Dwyer, Barry Ratliff,             :
Gwendolyn Ratliff, Douglas Durfey      :
and Maria Durfey,                      :
                  Appellants           :
                                       :
             v.                        : No. 303 C.D. 2018
                                       :
City of Pittsburgh Historic            :
Review Commission,                     :
City of Pittsburgh and                 :
Heather Johnson                        :


                                  ORDER

             AND NOW, this 7th day of January, 2019, the order of the Court of
Common Pleas of Allegheny County dated November 15, 2017, in the above-
captioned matter is AFFIRMED.

                                 ______________________________________
                                 MARY HANNAH LEAVITT, President Judge